DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2016/0214799) in view of Schieser (US 4283901).

Regarding claim 1, Walter discloses a system (Fig. 5) for independently routing vehicles and delivering containers and closures to a unit operation station, said system comprising: 
at least one container for holding a fluent material (Fig. 5 item 520a), said container having an opening (The containers being bottles or cans [0002]); 
a track system (Fig. 5 item 500); 
a plurality of unit operation stations disposed along the track system (Fig. 5 item 530, 540, the receiving and deliver points can be considered operation stations 550 and 560. Further [0014] states that the first and second container treatment units can be a combination of several devices, in this instance the first and second treatment units will be considered to have a plurality of devices as well as the additional unit stations 530 and 540. The plurality of devices will be considered to have first and second unit operation stations. For example both 550 and 560 will each have a cleaning device, a filling device, a labeling device or a combinations of devices, each of which is considered a separate operation station); 
a plurality of vehicles (Fig. 5 items 510a-i) propellable along the track system, wherein: 
each container is disposed on a respective vehicle (Fig. 5 items 510b, 510c [0069]); 
wherein the track system allows the plurality of vehicles to move from a first unit operation station to a second unit operation station (Fig. 5, Vehicles move through 550 and 560 which have a plurality of unit operation stations. Alternatively vehicles move from 530 to 550 or 560 and to 540. Another consideration is that the vehicles on one pass through can pass through station 550 and through another pass go through station 560, thus traveling from 550 to 560 without leaving the track system) without leaving the track system; and 
the plurality of vehicles are independently routable along the track system to deliver at least one container and at least one closure to the at least one unit operation station (Fig. 5 shows the vehicles capable of independently routing to either 550 or 560).
Walter is silent regarding a closure for selectively sealing the opening of a container; 
a plurality of unit operation stations disposed along the track system, one of the unit operation
stations being configured for applying the closure onto the container
However, Schieser teaches a system in which container (Item B) with an opening (Item S) and a closure (Item C) are transported to a unit operation station for applying closures (Filler item 40). The advantage of the system in which a container with a closure is supplied to a system which uncaps, fills and recaps the container (Col 22 lines  37-39) is to lower labor and filling costs as well as other benefits (Col 22 lines 40-53)– in other words, by simple substitution of one known element for another to obtain predictable results filling a container. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the general filling station as disclosed by Walter with the filling station of Schieser.

(Fig. 2 items 230a b), and the vehicles are propellable along the track system using electromagnetic force ([0063-0064].

Regarding claim 3 which depends on claim 1, Walter further discloses the system of Claim 1, wherein the track system comprises: a primary transport portion that defines a primary path that forms a closed loop; and a secondary transport portion that extends from the primary transport portion and defines a secondary path that intersects the primary path at an ingress location and an egress location, wherein: the secondary transport portion comprises at least one unit transport segment; and one of the unit operation stations is disposed along the at least one unit transport segment (The primary loop can be considered the loop which contains item 560 which the track section that contains 550 can be considered the secondary, with 505a and 505b being the ingress and egress locations).

Regarding claim 4 which depends on claim 1, Walter further discloses the system of Claim 1, wherein one of the unit operation stations comprises a loading station that is configured to facilitate loading of the container and/or the closure onto one of the plurality of vehicles (Fig. 5 items 530 and 540).

Regarding claim 5 which depends on claim 1, Walter further discloses the system of Claim 1, wherein one of the unit operation stations comprises a decoration station that is configured to decorate the container and/or the closure ([0014] the labeling station).

Walter in view of Schieser as combined above is silent regarding the system of Claim 1 comprising a plurality of first containers wherein each first container has a shape and a volume and a plurality of second containers wherein each of said second containers has a shape and a volume that is (Item B, (Col 22 line 3-5, the use of different caps would be obvious as Schieser discloses using different caps.). The advantage of the container of Schieser is that it is known to work with the filling system of Schieser– in other words, by simple substitution of one known element for another to obtain predictable results of successfully filling a fluid container. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the container of Walter with the flexible container of Schieser. This substitution results in a plurality of first containers wherein each first container has a shape and a volume (Fig. 2 item B prior to filling) and a plurality of second containers wherein each of said second containers has a shape and a volume that is different from one or more of a shape and a volume (Fig. 2 item B, after filling the shape and volume has changed), respectively, of said first containers

Regarding claim 7 which depends on claim 1, Walter in view of Schieser teaches the system of Claim 1 comprising a plurality of first closures wherein each first closure has a shape, a size, and appearance and a plurality of second closures wherein each of said second closures has a shape, a size, and appearance that is different from one or more of the shape, size, and appearance, respectively, of said first closures. (Col 22 line 3-5, the use of different caps would be obvious as Schieser discloses using different caps. Further caps of different appearance such as color would not require any structural differences).

Regarding claim 8 which depends on claim 1, Walter in view of Schieser teaches the system of Claim 1 which is configured so that the container and the closure travel on the same vehicle to the at least one unit operation station (Fig. 2 item B of Schieser, The filler uncaps so the bag must have a closure on it prior to filling and therefore is traveling on the same vehicle to the at least one unit operating station.)
.
(Col. 22 lines 36-38).

Regarding claim 10 which depends on claim 1, Walter in view of Schieser teaches 10. the system of Claim 1 which is configured so that the container and the closure travel on separate vehicles to the at least one unit operation station. (The claim does not require a container and its corresponding closure to travel on separate vehicles. Thus a container and the closure of another bag can be considered the claimed closure and container and thus the closure and container travel on separate vehicles to the operation station item 40)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4 of copending Application No. 15698674 in view of Hutchinson (US2004/0187444). Application No 15697674 is silent regarding the closure applying unit operation station. However Hutchinson teaches a closure applying unit station which would have been obvious to add the  
Claims 1, 2, 3, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 of copending Application No. 15698671 in view of Hutchinson (US2004/0187444). Application No 1569767 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731